United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30392
                        Conference Calendar


BRENDA DEMOPULOS,

                                    Plaintiff-Appellant,

versus

BATON ROUGE CITY POLICE DEPARTMENT;
JEFF WEBB, Officer; EARL RHODES, Sergeant,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 99-CV-802-D
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Brenda Demopulos appeals the denial of her motion for

judgment as a matter of law and, alternatively, for a new trial

following a jury verdict in favor of the defendants in her 42

U.S.C. § 1983 suit.   She has, however, not provided this court

with a trial transcript.

     Because Demopulos challenges the sufficiency of the evidence

adduced at trial, it is impossible for us to entertain the merits

of her appeal absent a trial transcript, and her appeal must be

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30392
                                -2-

dismissed.   See Richardson v. Henry, 902 F.2d 414, 416 (5th Cir.

1990).

     APPEAL DISMISSED.